    Case 1:20-cv-04012-MHC Document 1 Filed 09/29/20 Page 1 of 26




                 UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

GEORGIA SENATOR NIKEMA WILLIAMS,
DEVIN BARRINGTON-WARD,
RICHARD BATHRICK,
SHANNON COFRIN GAGGERO,                       CIVIL ACTION FILE NO.
RAYMOND “BEN” HARRIS,
MARY HOOKS,
PRISCILLA SMITH,                              ______________________
DESMOND TUCKER,
YOMARA VELEZ, and
APRIL ZACHARY

          Plaintiffs,
                                              JURY TRIAL DEMANDED
    v.

COLIN POWELL,
DARRIUS MAGEE,
JAMES WICKER,
JAMES WOBLE,
JAVEN ROBERSON,
JEFFREY ROGERS,
JEREMIAH SLAY,
JOSEPH GOBLE,
JUSTIN GOLDEN,
KEVIN HAWKINS,
KYLE MCCLENDON, and
MATTHEW RAY,

    Defendants, sued in their individual
    capacity and in their official capacity
    as Department of Public Safety
    officers.

 VERIFIED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
        Case 1:20-cv-04012-MHC Document 1 Filed 09/29/20 Page 2 of 26




      Plaintiffs file this action for damages and injunctive relief, stemming from

their unlawful arrest without arguable probable cause and in retaliation for their

protected speech activity. Plaintiffs seek damages for being deprived of their

liberty and silenced because of their political speech. Plaintiffs seek injunctive

relief to bar further enforcement of O.C.G.A. § 16-11-34.1, which is overbroad and

unconstitutional on its face.

                                INTRODUCTION

      1.     Plaintiffs were arrested by a contingent of officers from the

Department of Public Safety at the Georgia State Capitol on November 13, 2018.

      2.     Plaintiffs were arrested as they peacefully protested against voter

suppression and disenfranchisement in the recent election.

      3.     While peacefully congregated in the public rotunda inside the

Capitol, some Plaintiffs and others briefly chanted, “Count every vote!” Then, as

Plaintiff Mary Hooks was speaking, Defendants began to arrest people who had

chanted as well as people who had simply associated with people who had

chanted.




                                        2
        Case 1:20-cv-04012-MHC Document 1 Filed 09/29/20 Page 3 of 26




      4.     Each Plaintiff was arrested by Defendants and charged with a single

count of “preventing or disrupting General Assembly sessions or other meetings

of members,” in violation of O.C.G.A. § 16-11-34.1.

      5.     That statute purports to make it unlawful for “any person recklessly

or knowingly to commit any act which may reasonably be expected to prevent or

disrupt a session or meeting of the Senate or House of Representatives, a joint

session thereof, or any meeting of any standing or interim committee, commission,

or caucus of members thereof.”

      6.     O.C.G.A. § 16-11-34.1 is facially unconstitutional for the same reasons

that the virtually identical statute regarding disruption of other government

meetings was declared unconstitutional in State v. Fielden, 629 S.E.2d 252 (Ga.

2006). Like O.C.G.A. § 16-11-34, the challenged statute violates the First

Amendment because it does not require proof of intent to disrupt, does not require

proof that acts would substantially impair any session, and does not require proof

of any actual disruption. Thus, the statute proscribes significant protected activity

in violation of the First Amendment.

                         JURISDICTION AND VENUE

      7.     This is a civil and constitutional rights action arising under 42 U.S.C.

§ 1983 and the Fourth and Fourteenth Amendments to the United States


                                         3
        Case 1:20-cv-04012-MHC Document 1 Filed 09/29/20 Page 4 of 26




Constitution. This Court has jurisdiction of federal claims under 28 U.S.C. §§ 1331

and 1343.

      8.      Venue in this Court is proper under 28 U.S.C. § 1391 because the

events giving rise to Plaintiffs’ claims arose in this district and division.

                                      PARTIES

   A. Plaintiffs

      9.     Plaintiff Nikema Williams is a Senator in the Georgia Legislature and

a resident of Fulton County, Georgia.

      10.    Plaintiff Devin Barrington-Ward is a resident of Georgia.

      11.    Plaintiff Richard Bathrick is a resident of Georgia.

      12.    Plaintiff Shannon Cofrin Gaggero is a resident of Georgia.

      13.    Plaintiff Raymond “Ben” Harris is a resident of Georgia.

      14.    Plaintiff Mary Hooks is a resident of Georgia.

      15.    Plaintiff Priscilla Smith is a resident of Georgia.

      16.    Plaintiff Desmond Tucker is a resident of Georgia.

      17.    Plaintiff Yomara Velez is a resident of Georgia.

      18.    Plaintiff April Zachary is a resident of Georgia.




                                           4
        Case 1:20-cv-04012-MHC Document 1 Filed 09/29/20 Page 5 of 26




B. Defendants

      19.    At the time of the events giving rise to this Complaint, Defendant

Colin Powell was a law enforcement officer employed as a Sergeant in the

Department of Public Safety. Powell personally arrested one or more Plaintiffs.

Powell also authored all of the citations and warrants at issue in this matter. At all

times relevant to the complaint, Powell acted under the color of law.

      20.    At the time of the events giving rise to this Complaint, Defendant

Darrius Magee was a law enforcement officer employed as a Cadet in the

Department of Public Safety. Magee personally arrested one or more Plaintiffs. At

all times relevant to the complaint, Magee acted under the color of law.

      21.    At the time of the events giving rise to this Complaint, Defendant

James Wicker was a law enforcement officer employed as a Lieutenant in the

Department of Public Safety. Wicker personally arrested one or more Plaintiffs.

At all times relevant to the complaint, Wicker acted under the color of law.

      22.    At the time of the events giving rise to this Complaint, Defendant

James Woble was a law enforcement officer employed as a Corporal in the

Department of Public Safety. Woble personally arrested one or more Plaintiffs. At

all times relevant to the complaint, Woble acted under the color of law.




                                          5
        Case 1:20-cv-04012-MHC Document 1 Filed 09/29/20 Page 6 of 26




      23.   At the time of the events giving rise to this Complaint, Defendant

Javen Roberson was a law enforcement officer employed as an Officer in the

Department of Public Safety. Roberson personally arrested one or more Plaintiffs.

At all times relevant to the complaint, Roberson acted under the color of law.

      24.   At the time of the events giving rise to this Complaint, Defendant

Jeffrey Rogers was a law enforcement officer employed as a Cadet in the

Department of Public Safety. Rogers personally arrested one or more Plaintiffs.

At all times relevant to the complaint, Rogers acted under the color of law.

      25.   At the time of the events giving rise to this Complaint, Defendant

Jeremiah Slay was a law enforcement officer employed as a Sergeant in the

Department of Public Safety. Slay personally arrested one or more Plaintiffs. At

all times relevant to the complaint, Slay acted under the color of law.

      26.   At the time of the events giving rise to this Complaint, Defendant

Joseph Goble was a law enforcement officer employed as a Trooper in the

Department of Public Safety. Goble personally arrested one or more Plaintiffs. At

all times relevant to the complaint, Goble acted under the color of law.

      27.   At the time of the events giving rise to this Complaint, Defendant

Justin Golden was a law enforcement officer employed as a Sergeant in the




                                         6
          Case 1:20-cv-04012-MHC Document 1 Filed 09/29/20 Page 7 of 26




Department of Public Safety. Golden personally arrested one or more Plaintiffs.

At all times relevant to the complaint, Golden acted under the color of law.

      28.     At the time of the events giving rise to this Complaint, Defendant

Kevin Hawkins was a law enforcement officer employed as a Sergeant in the

Department of Public Safety. Hawkins personally arrested one or more Plaintiffs.

At all times relevant to the complaint, Hawkins acted under the color of law.

      29.     At the time of the events giving rise to this Complaint, Defendant

Kyle McClendon was a law enforcement officer employed as a Cadet in the

Department of Public Safety. McClendon personally arrested one or more

Plaintiffs. At all times relevant to the complaint, McClendon acted under the color

of law.

      30.     At the time of the events giving rise to this Complaint, Defendant

Matthew Ray was a law enforcement officer employed as a Trooper in the

Department of Public Safety. Ray personally arrested one or more Plaintiffs. At all

times relevant to the complaint, Ray acted under the color of law.

                            STATEMENT OF FACTS

      31.     The November 6, 2018 election for Governor of Georgia was hotly

contested, and, in the aftermath, it was not apparent who had won or whether a

run-off election would be required.


                                        7
        Case 1:20-cv-04012-MHC Document 1 Filed 09/29/20 Page 8 of 26




      32.    Then-candidate Brian Kemp was also the acting Secretary of State

during the election, which led to widespread allegations of a conflict of interest,

especially as Kemp purged over half a million people from the voter rolls. 1

      33.    Following the November 6, 2018 election, there was a significant risk

that many votes would not be counted for unlawful reasons.

      34.    As a result, this Court issued orders requiring that Kemp, in his

capacity as Secretary of State, preserve and account for provisional ballots and

refrain from certifying the election results prior to such preservation and

accounting. See Common Cause Georgia v. Kemp, 1:18-cv-5102-AT, Doc. No. 62 (Nov.

12, 2018).

      35.    This Court issued a separate order finding that election officials had

violated the Voting Rights Act by refusing to count absentee ballots for unlawful

reasons. See Martin v. Crittenden, 1:18-cv-4776-LMM, Doc. No. 55 (Nov. 13, 2018).




1 On September 1, 2020, the American Civil Liberties Union of Georgia
published a detailed study that found that 198,351 voters that were purged from
the voting rolls should not have been purged, and many of these voters were
“younger citizens and citizens of color.” See Greg Palast, et al., Georgia Voter Roll
Purger Errors (Sept. 1, 2020), available at
https://www.acluga.org/sites/default/files/georgia_voter_roll_purge_errors_r
eport.pdf

                                          8
        Case 1:20-cv-04012-MHC Document 1 Filed 09/29/20 Page 9 of 26




      36.    Against this backdrop, On November 13, Plaintiffs lawfully and

peacefully assembled in the rotunda of the Georgia Capitol to demand that every

vote be counted.

      37.    The rotunda of the Georgia State Capitol is a public forum where the

public is permitted to congregate and speak. See Chabad-Lubavitch of Georgia v.

Miller, 5 F.3d. 1383, 1388 (11th Cir. 1993) (en banc).

      38.    The rotunda of the Georgia State Capitol has historically been used as

a location for protests, press conferences and other free speech activity, and is the

central location for free speech activity within the Georgia State Capitol.

      39.    For example, earlier on the day of November 13, 2018, elected officials

had spoken next to the rotunda about the problems with the 2018 gubernatorial

election.

                      The Protest to Count All the Votes and Arrests

      40.    Later in the day on November 13, 2018, Plaintiffs gathered in the

Rotunda area to protest to ensure all votes were counted.

      41.    Plaintiff Mary Hooks spoke to the assembled persons about the

election and the importance of speaking up to ensure that every vote was counted.

      42.    Some of the Plaintiffs chanted “Count every vote!” while other

Plaintiffs stood by and did not chant.


                                           9
         Case 1:20-cv-04012-MHC Document 1 Filed 09/29/20 Page 10 of 26




       43.      Plaintiff Mary Hooks led the assembled persons in reciting a pledge

to organize and advocate for voting and political engagement.

       44.      Some of the Plaintiffs recited the pledge while other Plaintiffs stood

by and did not recite the pledge.

       45.      Then, as Plaintiff Mary Hooks affirmed to the assembled persons that

“elections are important,” she was approached from behind by one of the

Defendants and arrested.

       46.      Plaintiff Mary Hooks was the first person to be arrested.

       47.      Plaintiff Mary Hooks was targeted for arrest because she appeared to

be leading the assembled persons.

       48.      Defendants then proceeded to arrest each of the Plaintiffs.

       49.      As Defendants were beginning to arrest the Plaintiffs, several persons

were knocked to the ground by Defendants.

       50.      Each Defendant personally seized and/or arrested one or more of the

Plaintiffs. 2



2Without discovery, Plaintiffs may be unable to identify which Defendant officer
made which arrests. However, Plaintiffs have pleaded that each Defendant
personally seized one or more of the Plaintiffs for purportedly violating O.C.G.A.
§ 16-11-34.1, consistent with Defendants’ documentation regarding these arrests.
At this time, Defendants are sued for their personal affirmative acts and not for
their involvement as supervisors of or bystanders to unconstitutional seizures.

                                           10
       Case 1:20-cv-04012-MHC Document 1 Filed 09/29/20 Page 11 of 26




      51.      Defendants’ arrested Plaintiffs who had not chanted, as well as

Plaintiffs who had chanted.

      52.      None of the Plaintiffs used any noise making or amplifying devices.

      53.      None of the Plaintiffs disrupted or impaired any session of the

Georgia Legislature.

      54.      The Georgia House of Representatives was in session at the time of

the arrests, but their work was not disrupted in any way, either before or during

the arrests.

      55.      Any reasonable officer would have known that Plaintiffs’ speech

activity could not have disrupted the Georgia House of Representatives based on

the layout of the Capitol, the fact that similar speech activity was routinely

permitted because it did not interfere with any session, and the fact that any

inquiry by the Defendants of the Chambers at the Georgia State Capitol would

have revealed that all active sessions were in fact proceeding without incident.

      56.      Any reasonable officer would have known that none of the Plaintiffs

intended to disrupt or impair any session of the Georgia Legislature because

Plaintiffs were simply speaking while in the rotunda area open to the public; the



Plaintiffs intend to Amend their Complaint upon learning facts as to these issues
in discovery, which Plaintiffs could not have known prior to discovery.

                                         11
         Case 1:20-cv-04012-MHC Document 1 Filed 09/29/20 Page 12 of 26




Rotunda was a frequent area for similar speech activities and any session could

have (and did) continue uninterrupted by any of Plaintiffs’ speech activity.

        57.   The Plaintiffs’ free speech activity was comparable in volume,

attendance and duration to numerous other free speech activities at the Georgia

State Capitol Rotunda where no arrests occurred.

        58.   Plaintiffs were threatened with arrest.

        59.   Each Plaintiff had their hands restrained behind their back with zip

ties.

        60.   Plaintiff Barrington-Ward was wearing a backpack, and Defendants

restrained Plaintiff Barrington-Ward’s hands behind his back and around his

backpack for several hours, causing pain, injury and discomfort; Plaintiff

Barrington-Ward has had to undergo dozens of chiropractic treatments as a result

and still experiences pain and discomfort.

        61.   After Defendants restrained Plaintiffs’ hands behind their backs,

Defendants took Plaintiffs to one or more vans for transport.

        62.   Defendants left Plaintiffs in a van on a cold day for approximately 1.5

to 2 hours.




                                         12
       Case 1:20-cv-04012-MHC Document 1 Filed 09/29/20 Page 13 of 26




      63.    Plaintiffs were then taken into the Fulton County Jail and strip

searched, held for approximately 10 hours without food or water, and had to

endure long waits to use the bathroom.

      64.    Each Plaintiff is a civically and politically active person, and have

protested and engaged in free speech activity before.

      65.    Several Plaintiffs, including Priscilla Smith, frequently went to the

Georgia State Capitol itself to protest and engage in free speech activity and they

would like to do so again if they are not subject to threatened arrest under

O.C.G.A. § 16-11-34.1.

      66.    Each Plaintiff would return to the rotunda area to engage in similar

speech activity, specifically to demand that every vote be counted ahead of the

November 2020 elections, but Plaintiffs fear that if they repeat similar speech

activity, they will be arrested again.

      67.    If and when this Court determines that O.C.G.A. § 16-11-34.1 is

facially unconstitutional, Plaintiffs will immediately resume their speech activities

at the Capitol.

      68.    Each Plaintiff was arrested and charged with a single count of having

violated O.C.G.A. § 16-11-34.1.




                                         13
        Case 1:20-cv-04012-MHC Document 1 Filed 09/29/20 Page 14 of 26




       69.   Plaintiff Senator Nikema Williams was also charged with having

violated O.C.G.A. § 16-10-24 for resisting arrest.

       70.   Plaintiff Senator Nikema Williams’s arrest did not resist arrest in any

way.

       71.   Specifically, Plaintiff Senator Nikema Williams was immune from

detention at the time of her arrest pursuant to Article III, Section IV, Paragraph IX

of the Georgia Constitution, which provides that “members of both houses shall

be free from arrest during sessions of the General Assembly, or committee

meetings thereof, and in going thereto or returning therefrom, except for treason,

felony, or breach of the peace.”

       72.   Immediately prior to her detention, Plaintiff Senator Nikema

Williams was wearing her name badge identifying her as a Georgia Senator.

       73.   When Defendants began their unlawful detentions, Defendants

jostling of people near Plaintiff Senator Nikema Williams knocked her official

nametag off Plaintiff Senator Nikema Williams.

       74.   While Plaintiff Senator Nikema Williams was being detained and

while Defendants were taking Plaintiff Senator Nikema Williams out of the

Capitol, multiple members of the public, the press, and other elected officials




                                         14
       Case 1:20-cv-04012-MHC Document 1 Filed 09/29/20 Page 15 of 26




alerted Defendants that Plaintiff Senator Nikema Williams was an elected member

of the Georgia Senate.

      75.    Each Plaintiff was issued a Uniform Traffic Citation, Summons and

Accusation while in Defendants’ custody.

      76.    The Uniform Traffic Citation, Summons and Accusation issued to

each Plaintiff initiated a criminal prosecution against each Plaintiff.

      77.    Defendant Colin Powell authored each Uniform Traffic Citation,

Summons and Accusation.

      78.    Defendant Colin Powell also swore out arrest warrants for each

Plaintiff while they were in Defendants’ custody.

      79.    All charges against all Plaintiffs were dismissed on June 6, 2019.

      80.    The dismissal of the charges against Plaintiffs was a reflection of

Plaintiffs’ First Amendment right to protest, their innocence of the offenses

charged, and the fact that O.C.G.A. § 16-11-34.1 is facially unconstitutional.

      81.    No dismissal was done by way of compromise or plea negotiation.




                                         15
          Case 1:20-cv-04012-MHC Document 1 Filed 09/29/20 Page 16 of 26




                                CLAIMS FOR RELIEF

                           Count One: Unlawful Seizure
                      (by all Plaintiffs against all Defendants)

         82.   There was no legal justification to arrest or to detain any Plaintiff at

any juncture. Even arguable reasonable suspicion was lacking to believe that any

Plaintiff had committed any offense.

         83.   Any reasonable law enforcement officer would have known that

Plaintiffs took no action that would act to “prevent or disrupt” any session of the

Georgia Legislature.

         84.   Any reasonable law enforcement officer would also have known

that O.C.G.A. § 16-11-34.1 was facially unconstitutional because the nearly

identical O.C.G.A. § 16-11-34 had been unambiguously declared facially

unconstitutional by the Georgia Supreme Court.

         85.   For constitutional purposes, there is no material difference between

O.C.G.A. § 16-11-34.1 and O.C.G.A. § 16-11-34.

         86.   Plaintiffs were arrested and prosecuted without arguable probable

cause.

         87.   The warrants issued for Plaintiffs were facially void in that there

were insufficient allegations of criminality to make out arguable probable cause.




                                           16
       Case 1:20-cv-04012-MHC Document 1 Filed 09/29/20 Page 17 of 26




Specifically, there was no allegation that any session of the Georgia Legislature

had been or was being disrupted.

      88.   The warrants issued for Plaintiffs arrests contained material

omissions made recklessly or knowingly, in that, for example, the warrants did

not include exculpatory facts showing that any session of the Georgia Legislature

had been or was being disrupted by Plaintiffs’ actions.

      89.   As a result of their unlawful seizures, Plaintiffs suffered

deprivations of liberty, lost the ability to exercise First Amendment rights, and

experienced pain and suffering, humiliation, and fear.

      90.   Defendants acted with malice in that they arrested Plaintiffs

knowing that they lacked probable cause, knowing that O.C.G.A. § 16-11-34.1

was unconstitutional, and knowing that no session of the Georgia Legislature

had been or was being interrupted by Plaintiffs’ actions.

      91.   Defendants also acted with malice in that they arrested Plaintiffs for

the purpose of silencing their lawful speech activity.

      92.   Plaintiffs were detained after the initiation of legal process in the

form of the Uniform Traffic Citations, Summons and Accusations and the

warrants.




                                        17
       Case 1:20-cv-04012-MHC Document 1 Filed 09/29/20 Page 18 of 26




      93.    All criminal proceedings unambiguously terminated in Plaintiffs’

favor because all charges were dismissed.

                       Count Two: Free Speech and Petition
                     (by all Plaintiffs against all Defendants)

      94.    By arresting Plaintiffs for engaging in legal and constitutionally

protected expression under penalty of arrest and criminal prosecution,

Defendants have deprived Plaintiffs of their right to free speech as protected by

the First and Fourteenth Amendments.

      95.    Plaintiffs were denied their right to petition government, as

guaranteed by the Petition Clause of the First Amendment, as a result of their

arrests and prosecutions.

      96.    Plaintiffs seek declaratory and injunctive relief barring enforcement

of O.C.G.A. § 16-11-34.1 as unconstitutional under the First and Fourteenth

Amendments and Georgia Constitution Article I, Section I, Paragraphs I, II, V,

VII, IX, and XIII.

      97.    Plaintiffs also seek monetary damages for the infringement upon

their protected speech and the resulting silencing and chilling of their expression.




                                         18
       Case 1:20-cv-04012-MHC Document 1 Filed 09/29/20 Page 19 of 26




          Count Three: Unlawful Seizure due to Legislator Immunity
        (by Plaintiff Senator Nikema Williams against all Defendants)

      98.    There was no legal justification to arrest or to detain Plaintiff Senator

Nikema Williams at any juncture, especially during a specially called session of

the Georgia General Assembly.

      99.    Plaintiff Senator Nikema Williams was immune from detention at the

time of her arrest pursuant to Article III, Section IV, Paragraph IX of the Georgia

Constitution, which provides that “members of both houses shall be free from

arrest during sessions of the General Assembly, or committee meetings thereof,

and in going thereto or returning therefrom, except for treason, felony, or breach

of the peace.”

      100.   The purpose of Article III, Section IV, Paragraph IX of the Georgia

Constitution is to ensure that elected members of the General Assembly could

conduct business during a session of the General Assembly, including consulting

with constituents and conferring with other elected members of the Georgia

General Assembly about urgent legislation that will affect every Georgian,

whether or not actual voting was taking place.




                                         19
       Case 1:20-cv-04012-MHC Document 1 Filed 09/29/20 Page 20 of 26




      101.   Plaintiff Senator Nikema Williams was arrested and prosecuted

without arguable probable cause, especially in light of Plaintiff Senator Nikema

Williams’s status as a State Senator.

      102.   The warrant issued for Plaintiff Senator Nikema Williams was

facially void in that there were insufficient allegations of criminality to make out

arguable probable cause, especially in light of Plaintiff Senator Nikema

Williams’s status as a State Senator, and there was also no allegation that any

session of the Georgia Legislature had been or was being disrupted.

      103.   The warrant issued for Plaintiff Senator Nikema Williams’s arrest

contained material omissions made recklessly or knowingly, in that, for example,

the warrants did not include exculpatory facts showing that no session of the

Georgia Legislature had been or was being disrupted by Plaintiff’s actions and

that Plaintiff Senator Nikema Williams was a Georgia Senator during a specially

called session of the Georgia General Assembly.

      104.   As a result of her unlawful seizure, Plaintiff Senator Nikema

Williams suffered deprivations of liberty, lost the ability to exercise First

Amendment rights, lost the ability to conduct legislative business for almost a

full day of a specially called legislative session; and, she has experienced pain

and suffering, humiliation, and fear.


                                          20
       Case 1:20-cv-04012-MHC Document 1 Filed 09/29/20 Page 21 of 26




      105.   Defendants acted with malice in that they arrested Plaintiff Senator

Nikema Williams knowing that they lacked probable cause, knowing that

O.C.G.A. § 16-11-34.1 was unconstitutional, knowing that no session of the

Georgia Legislature had been or was being interrupted by Plaintiffs’ actions, and

knowing that Plaintiff Senator Nikema Williams was a sitting Georgia Senator.

      106.   Defendants also acted with malice in that they arrested Plaintiff

Senator Nikema Williams for the purpose of silencing her lawful speech activity

and impeding her legislative duties.

      107.   Plaintiff Senator Nikema Williams was detained after the initiation

of legal process in the form of the Uniform Traffic Citations, Summons and

Accusations and the warrants.

      108.   All criminal proceedings unambiguously terminated in Plaintiff

Senator Nikema Williams’s favor because all charges were dismissed.

                              PRAYER FOR RELIEF

      WHEREFORE, on the basis of the foregoing, Plaintiffs respectfully pray

that this Court:

      (A) Assume jurisdiction over this action;

      (B) Award nominal, compensatory, punitive and other damages against

Defendants in an amount determined by a jury;


                                        21
       Case 1:20-cv-04012-MHC Document 1 Filed 09/29/20 Page 22 of 26




      (C) Award declaratory and injunctive relief as set out herein and in

Plaintiffs’ Motion for Injunctive Relief;

      (D) Award reasonable attorneys’ fees, expenses, and costs of litigation

pursuant to 42 U.S.C. § 1988 and other applicable state and federal laws;

      (F) Award such other and further relief as this Court deems just and

proper.

      A JURY TRIAL IS REQUESTED.

      Respectfully submitted, this 29th day of September, 2020.


Counsel for Plaintiffs Williams and Barrington-Ward:

      /s/David N. Dreyer
      David N. Dreyer
      Georgia Bar No. 141322
      /s/Michael T. Sterling
      Michael T. Sterling
      Georgia Bar No. 745667
      DREYER STERLING LLC
      437 Memorial Drive, Suite A2
      Atlanta, Georgia 30312
      (404) 234-4447
      david@dreyersterling.com
      michael@dreyersterling.com




                                            22
       Case 1:20-cv-04012-MHC Document 1 Filed 09/29/20 Page 23 of 26




Counsel for Plaintiffs Bathrick, Gaggero, Harris, Hooks, Smith, Tucker, Velez,

and Zachary:

       /s/ Gerald Weber                           /s/ Zack Greenamyre
       Gerald Weber                               Zack Greenamyre
       Georgia Bar No. 744878                     Georgia Bar No. 293002
       LAW OFFICES OF GERRY WEBER, LLC            MITCHELL & SHAPIRO LLP
       Post Office Box 5391                       3490 Piedmont Road, Suite 650
       Atlanta, GA 31107                          Atlanta, GA 30305
       404-522-0507                               404-812-4751
       wgerryweber@gmail.com                      zack@mitchellshapiro.com

       /s/ Ebony Brown
       Ebony Brown
       Georgia Bar No. 412565
       SOUTHERN CENTER FOR HUMAN
       RIGHTS
       60 Walton Street, N.W.
       Atlanta, GA 30303
       Telephone: (404) 688-1202
       Facsimile: (404) 688-9440
       ebrown@schr.org




                                       23
       Case 1:20-cv-04012-MHC Document 1 Filed 09/29/20 Page 24 of 26




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 GEORGIA SENATOR NIKEMA WILLIAMS,
 et al.,

              Plaintiffs,                              CIVIL ACTION FILE NO.

       v.
                                                       ______________________
 COLIN POWELL, et al.,

              Defendants.

                                  VERIFICATION

      I verify under penalty of perjury that the foregoing is true and correct and

state that I am a plaintiff in the within and foregoing civil action and I verify that

the facts contained in the complaint are true and correct to the best of my

knowledge, information, and belief of counsel.

      SO VERIFIED this 14th day of September, 2020.


                                              ______________________________
                                              Devin Barrington-Ward
Case 1:20-cv-04012-MHC Document 1 Filed 09/29/20 Page 25 of 26
Case 1:20-cv-04012-MHC Document 1 Filed 09/29/20 Page 26 of 26
